EXAS
                          AUSTIN   11. TEXAS

                        September 14, 1$+8

Hon. Sam Lee                       Opinion     No,, V-682
County Attorney
Brasoria County                    Re: Authority of Commls-
Angleton, Texas                        sioners'    court to fur-
                                       nish automobiles,    and
                                       an allowance for their
                                       maintenance, for the
                                       use of individual    Corn-
                                       laissioners   in handling
                                       county business.


          Your letter    requesting    an opinion     reads;
           "The County Auditor of Brascria Coun-
     tg propounded to me the following   questions%
           "(1)  Is it legal ior the County of
    Drazoria to furnish the lndivldua1 members
    of the Commissioners*    Court of Brasorla
    County, Texas an automobile for their use In
    traveling   about to take care of county busi.*
    ness?
          "(2)  Is it lawful for the County of
    Brasorla to furnish the individual  members
    of the CommAa~aleaors' Court the 8um of $25
    per Wnth for the up keep and maintenance
    of cars furnished lay the county to the indi-
    vldual members of tho~CommLesionersg Court?
          "It is my opinion that it is not legal
    for the County of Braeoria to furnish lndl-
    vldual members of the Commlsslonerst Court
    automobiles for their use in transacting
    county business and neither  is It legal for
    the CouutY of Brasoria to pay $25 per month
    for the up keep and maintenance of said cars
    used by said commlsaloners6
           "This opinion has been excepted to
     and also involves the validity  of the
                                                                      .
1 Baa. San Lee, page 2          (V-682)


       statute;therefore, I am requestlngyour
       opinionof the tvo above ststed questions."
           E. B. 868, Acts 1941 47th Lsgislaturs,           p. 394,
  (Article2350m, V. C. S., notsj provideat
             *seotion 1. Ins4     Cou?dJJ iathls
       State hrvixig a population  of not lissr thsa
       tveaty-seventhoumad and rirtpniae (2T,-
       059) aad not mofe than tvsnt -6eieathoix-
       sand, oas hundredaad firty T27,150) ac-
       cording to the last precedingFederal Cen-
       6~6, the bimlssioners Court lo hereby
       authorlredto allow each CoUat Oommis-
       sumer the aam 0r Twenty-rlve50 liars ($25)
       psr month r0r travelingexpea8es while on
       0rricia1       bwne88.

           "SO& 2. Tha Coamlssioae~s     Court in
      raid ooMtie8 is hrrsbby authorirsd   to allow
      each Cauaty Collirsionertbs une 0r a separ-
      ate automobileto bs used by the Com~ssion-
      er la the dlsch&r#o0r orrioiaibusimS8,
      raid autctmoblloto be purchared by the ooun-
      ty S.nteo~"      pm8crlbsd br la+ for the
      gur          up08    aad pap ror out ty the
       or&oralFwul 0 the aount~o
                 Brmoria    County +ith a populationor 27,069 la-
 hsbitants       socordi     to thr 1940 Federal Csasus 18 ths ow
 17 countyin ths "&
                  S ate oolring
                              oithSn the ~tltnt   braak-
 et set out in the above Aota 2-h Act is lwlioabls My
 to 8msoria  Countye
           &tlsls 111, ssotim 56 or ow            8tato Caartltu-
 tion, pfovids8~ in part, a8 t8Ia8rrr
                 %o    Legfrl8tlwe   sb811 aot, lx o sp t
      l8 o th e m r lse
                      p r o r id@ a a th iso o wtitu-
      tiOa $SS8 w      a1 02 8ma&1        lb V,luth -
      o r lSla 6~
            I
             ...

                 "Be ulatiryths lftalrr of oountiss,
       c1t1q      , 8OW, U8F68 OP 8hhOO1 distrlats;
       . .   .
          Ths aourt aa ths oa80 of Jaassoav. Snith, 161
 8.V.(2d)520, wit FsiUlOd,hsld uaooastitutioaal aa Act
Hon.    San Lee,        page 3   (V-682)


vhlch       provldee:
        I
                 the CommIsslonsrs Court is hereby
        a;t&eed      to allow each Commlaaloner not
        more than the sum of Thlrtg-five       Dollars
        ($35) per month to be paid out of the Road
        and Bridge Fund of each respective       Code-
        sloner’s   Precinct,   r0r traveling expenees
        and depreciation     on the automobile while
        u8ed on official     business only and/or in
        overseeing the construction       and maintenance
        of the public roads of said counties.          Each
        such Conmissioner shall pay all expenses in
        ths operation of suoh automobile and keep
        rsaa in repair at his own expense, free of,,
        why other ch6rge whatsoever to the county.
                We quote the following       from Jameson v: Smith,
supra a
             "At the time-the 18~ went Into effect
        In 1939, Coleman County was the only county
        In Texas within Its provisions.  At the pre-
        sent time under the 1940 Federal Census it
        is not within the provisions of the law and
        only Lea county 16 D D 0
              "If it wers        the dealre,     purpose and
        Intention   of ths       Leglslaturo     to pass a
        special road law         for Coleman     County, it
        could have easily          Mulr86ted     it by psss-
        ing it as such o          a o
               “Ths ACt8 provided ror relmbum68ment
        ok compensation or ths equivalent      thereof
        for these new aad addsd duties,      We undeP-
        8t4ud the declsltias   to sast upon that
        @muad, and ooaoluds, t&rstom,        if the
        a4Ued compsnsatloa pPo+idoa for merely sup-
        ~Wnent8 the oompe~atlOa as provided by
           amal lrv vlthout by ~IBP@SS terms of the
        fz t lmpos%ng uy stied sna sew duties,       the
        law maralf wWFtako8 to Psgulrte count
        businesr tontp8Pp to tha Constitution,       Lt.
        3, Ssoe 56, &EU1s not a loos1 road lav for
        the rleteMaoo      0r public  road8 and hi&-
        VQ8.
                 "Ths oonclrulons      reached    here 88811
Eon. Sam Lee, page 4     (V-682)


     to be In harmony with what Chief Justice
     Phillips  said in Alt elt v. Gutselt,   supra,
     and quoted by Judge f lexander In Crow v.
     Tinner (47 S.W,2d 393)r *Ho doubt the Leg-
     islature,  In the passage of local.road   laws,
     may, within propel! bounds, provide compen-
     sation for extra services   to be performed
     by those officials  * * * where uncontrolled
     by general laws and required br such local
     laws and directly  connected with the main-
     tenanos of the publlu roadsee    Kitchens v.
     Roberts, suppa, aft   refused,  Is to the
     aams 8rrb0t.
         "This law Is not limited to the maln-
     temaaceof public roads, nor does It impose
     added and new duties not imposed by general
     law for which It undertook to plrovide addi-
     tional compensation.  For the masons stat-
     ed here we rlgard It as unconstitutional,
     and so hold.
           In view 0r the ropego*    it Is our opinion that
H. B, 868, Acts 1941, 47th Lsgislatuzrb,  p- 394 (Artlole
2350m, V. C. S., moSs) is umuomatitutisaal   and void.    For
additional  authorities on this point 8ee authorities    cit-
ed In Attorney Qenssal@s Opinion Ro. V-225, a copy of
which la eaclosed.
           According to your inqulrJ Bpacopia Count is
operatlng under the County Optional Road Law of 1 d 7.
However, the Optional Road Law does not contain raj pro-
vision relative   to the purchase of automobiles fori use
by the county domissioners,      ThorefocI), us must 'look
to the gemem law to determine whether automobiles may
bi furmlahed the commissioae~ao     In Attorney Qeneral'a
Opialoa Bo. O-752, it wae held:
            "You are rsspectfully advissd'that   It
     Is the opinion of thls~department     that the
     Commlbaioners~Court in counties opepatlng
     under the generalroad 1aW of this atate sre
     not empowered or authorlsed   to buy automo-
     biles,   pick-upeOP trucks for the county to
     be used by the aomnhsloners    la the pepfor-
     mea     or their duties as county oommisslon-
     ers.

            It is our opinion   in visw of the foregoing   that
FOIL ~%IIbe, page 5   (V-682)



no automobilemay be furnishedto the CountyComnlsslon-
era of Ba9aziorla
               County0
           Since no n.utohfle nmy bQ Ytmaisbd the Ooun-
 ty commlsf3ionowor IWimrPa County,it Pollowsin AMWer
 to row 8econ8pesti-      test tb c0a86i~ePd    court
 oonld not pay its comnlseione~e $25&O pep month ior the
'llprsepapd tMinte~88W O? suoh CAZ??Ba




                                   YsuPe VePp   trJulJ;
                                ATTOREEX #RRRRAL W, TSKAS



JRnmw